Allowable Subject Matter
Claims 1-5, 7-8, 10-12, 18-19, 23-27, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward a computer-readable medium having instructions executable by a processor to cause an evolved NodeB (eNB) to transmit synchronization signals for synchronization between the eNB and user equipments (UEs) for narrowband Internet of things (NB-Iot).  The method steps involve generating an NB-Iot Secondary Synchronization Signal (N-SSS) comprising a Zadoff-Chu (ZC) sequence based on a root index, scrambling the ZC sequence using a scrambling sequence generated based on a scrambling sequence index, and transmitting the N-SSS in a periodic manner.
	Applicant’s independent claims recite wherein the root index is determined by performing a modulo operation of a cell identifier of the eNB with respect to a particular number, and wherein the scrambling sequence index is determined by performing a floor operation of a division of the cell identifier by the particular number, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 8,768,359 B2) discloses obtaining a PSS index by performing a modulo operation on the cell ID.
	Chang et al. (US 8,982,911 B2) discloses a SSS scrambled by a first scrambling sequence and a second scrambling sequence, the second scrambling sequence is determined based on a remainder of dividing an index of the first short sequence of the SSS.
	Chavva et al. (US 10,341,078 B2) discloses obtaining a cell ID from a SSS, and further obtaining a frequency resource by applying a modulo operation to the cell ID.
	Liu et al. (US 2019/0058620 A1) discloses deriving a cell ID from a SSS sequence, and performing a modulo operation on the cell ID to obtain a synchronization signal block index.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461